 Case 4:20-cv-00825-P-BP Document 31 Filed 03/16/21           Page 1 of 1 PageID 171



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION

JACOB TREVINO,                §
                              §
     Plaintiff,               §
                              §
v.                            §                Civil Action No. 4:20-cv-00825-P
                              §
SAIA MOTOR FREIGHT LINE, LLC, §
                              §
     Defendant.               §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. No objections were filed, and the Magistrate Judge’s

Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District

Judge believes that the Findings and Conclusions of the Magistrate Judge are correct, and

they are accepted as the Findings and Conclusions of the Court.

      Accordingly, it is ORDERED that Defendant’s Partial Motion to Dismiss (ECF No.

20) is GRANTED. Plaintiff’s claim of a hostile work environment under Title VII and

TCHRA is DISMISSED without prejudice.

      SO ORDERED on this 16th day of March, 2021.
